Name: 84/522/EEC: Commission Decision of 18 October 1984 amending for the ninth time Decision 83/453/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  means of agricultural production
 Date Published: 1984-11-07

 Avis juridique important|31984D052284/522/EEC: Commission Decision of 18 October 1984 amending for the ninth time Decision 83/453/EEC concerning certain measures of protection against classical swine fever Official Journal L 290 , 07/11/1984 P. 0029 - 0030*****COMMISSION DECISION of 18 October 1984 amending for the ninth time Decision 83/453/EEC concerning certain measures of protection against classical swine fever (84/522/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 84/336/EEC (2), and in particular Article 9 thereof, Whereas, following the outbreak of classical swine fever which occurred successively in several Member States, the Council adopted on 31 August 1983, under Decision 83/453/EEC (3), certain protection measures against classical swine fever, to be applied for various periods depending on the risk of the spread of the disease; Whereas, since that time, the development of the disease has required a number of changes as regards the area to which the measures in respect of intra-Community trade in live pigs apply; Whereas the persistence and the increase in the number of new outbreaks in certain parts of the territory of the Federal Republic of Germany have led to the creation of new zones of systematic emergency vaccination and necessitated the extension to these parts of the Federal Republic of Germany of the measures to be applied to trade in live pigs; Whereas, moreover, the extent of the territory to which the measures are applicable should be altered, in the light of the disease's evolution; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 83/453/EEC is hereby amended as follows: 1. The form of wording specified in Article 3 is replaced by the following: 'Animals conforming to Decision 83/453/EEC concerning classical swine fever, as last amended by Commission Decision 84/522/EEC of 18 October 1984.' 2. The Annex is replaced by the: Annex to this Decision. Article 2 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 October 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 177, 4. 7. 1984, p. 22. (3) OJ No L 249, 9. 9. 1983, p. 28. ANNEX 1.2 // THE KINGDOM OF THE NETHERLANDS: // The parts of the territory where systematic emergency vaccination has been carried out; for the rest of the territory the area within a 5 kilometre radius around all outbreaks of classical swine fever. // THE FEDERAL REPUBLIC OF GERMANY: // The region of Muenster: the parts of the territory of the Weser-Ems region made up of the following 'Kreise': Emsland, Cloppenburg, Osnabrueck-Land, Osnabrueck-Stadt and Vechta: the parts of the territory of the Detmold region made up of the following 'Kreise': Herford and Paderborn: the parts of the territory of the Duesseldorf region made up of the following 'Kreise': Wesel, Kleve and Viersen; in the rest of the territory, the 'Kreise' where the presence of classical swine fever has been recorded: the parts of the territory where systematic emergency vaccination has been carried out.